Exhibit 10.3

 

LEAK-OUT AGREEMENT

 

February 15, 2018

 

This agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with an understanding by and among Inpixon, a Nevada corporation (the
“Company”), and the person or persons named on the signature pages hereto
(collectively, the “Holder”).

 

Reference is hereby made to (a) the Securities Purchase Agreement, dated
February 15, 2018, by and among the Company and the certain purchasers signatory
thereto (the “SPA”), pursuant to which the Holder acquired (i) shares of Common
Stock (“Shares”), (ii) shares of Preferred Stock (“Preferred Stock”), and (iii)
Warrants to purchase Common Stock (collectively, the “Holder Warrants” and
together with the Shares and Preferred Stock, the “Securities”), and (b) the
registration statement on Form S-1 (File No. 333-222125) (“Registration
Statement”). Capitalized terms not defined herein shall have the meaning as set
forth in the SPA.

 

The Holder agrees solely with the Company that from the date that both the
undersigned executes the SPA and the Company or its agent has notified the
Holder that each other Purchaser under the SPA executes an agreement
(collectively, the “Other Leak-Out Agreements”) regarding such Purchaser’s
trading with terms that are no less restrictive than the terms contained herein
(such date, the “Effective Date”) and ending at 4:00 pm (New York City time) on
March 15, 2018 (such period, the “Restricted Period”), neither the Holder, nor
any Affiliate of such Holder which (x) had or has knowledge of the transactions
contemplated by the SPA, (y) has or shares discretion relating to such Holder’s
investments or trading or information concerning such Holder’s investments,
including in respect of the Securities, or (z) is subject to such Holder’s
review or input concerning such Affiliate’s investments or trading (together,
the “Holder’s Trading Affiliates”), collectively, shall sell dispose or
otherwise transfer, directly or indirectly, (including, without limitation, any
sales, short sales, swaps or any derivative transactions that would be
equivalent to any sales or short positions) on any Trading Day during the
Restricted Period (any such date, a “Date of Determination”), shares of Common
Stock, or shares of Common Stock underlying any Common Stock Equivalents, held
by the Holder on the date hereof or otherwise acquired by the Holder following
the Effective Date, including the Shares, Conversion Shares and the Warrant
Shares issuable upon exercise of the Holder Warrants (collectively, the
“Restricted Securities”), in an amount more than ___%1 of the trading volume of
Common Stock as reported by Bloomberg, LP for the applicable Date of
Determination; provided, that the foregoing restriction shall not apply to any
actual “long” (as defined in Regulation SHO of the Securities Exchange Act of
1934, as amended) sales by the Holder or any of the Holder’s Trading Affiliates
at a price greater than $3.50 (in each case, as adjusted for stock splits, stock
dividends, stock combinations, recapitalizations or other similar events
occurring after the date hereof). 

 

 

 

 



 

1 Pro rata portion of 35% among investors executing Leak-Out Agreements, based
on Subscription Amount.

 



 

 

 

Notwithstanding anything herein to the contrary, during the Restricted Period,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
the Shares (the “Restricted Securities”) to any Person (an “Assignee”) in a
transaction which does not need to be reported on the Nasdaq consolidated tape,
without complying with (or otherwise limited by) the restrictions set forth in
this Leak-Out Agreement; provided, that as a condition to any such sale or
transfer an authorized signatory of the Company and such Assignee duly execute
and deliver a leak-out agreement in the form of this Leak-Out Agreement (an
“Assignee Agreement”, and each such transfer a “Permitted Transfer”) and,
subsequent to a Permitted Transfer, sales of the Holder and the Holder’s Trading
Affiliates and all Assignees (other than any such sales that constitute
Permitted Transfers) shall be aggregated for all purposes of this Leak-Out
Agreement and all Assignee Agreements.

 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing and shall
be given in accordance with the terms of the SPA.

 

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

 

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Leak-Out Agreement shall be governed by Sections 5.9 and
5.20 of the SPA.

 

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Leak-Out Agreement, the other party or parties
hereto will not have an adequate remedy at law for money damages in the event
that this Leak-Out Agreement has not been performed in accordance with its
terms, and therefore agrees that such other party or parties shall be entitled
to seek specific enforcement of the terms hereof in addition to any other remedy
it may seek, at law or in equity.

 



2

 

 

The obligations of the Holder under this Leak-Out Agreement are several and not
joint with the obligations of any other holder of any of the Securities issued
under the SPA (each, an “Other Holder”) or any other holder of any of the
Securities issued under the Registration Statement that is not a signatory to
the SPA (each, a “Prospectus Purchaser Other Holder”) under any other agreement,
and the Holder shall not be responsible in any way for the performance of the
obligations of any Other Holder or any Prospectus Purchaser Other Holder under
any such other agreement. Nothing contained herein or in this Leak-Out
Agreement, and no action taken by the Holder pursuant hereto, shall be deemed to
constitute the Holder and Other Holders or any Prospectus Purchaser Other Holder
as a partnership, an association, a joint venture or any other kind of entity,
or create a presumption that the Holder and the Other Holders or any Prospectus
Purchaser Other Holder are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Leak-Out
Agreement and the Company acknowledges that the Holder and the Other Holders or
any Prospectus Purchaser Other Holder are not acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Leak-Out Agreement or any other agreement. The Company and the Holder confirm
that the Holder has independently participated in the negotiation of the
transactions contemplated hereby with the advice of its own counsel and
advisors. The Holder shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Leak-Out
Agreement, and it shall not be necessary for any Other Holder or any Prospectus
Purchaser Other Holder to be joined as an additional party in any proceeding for
such purpose.

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that it will enforce the provisions of
each Other Leak-Out Agreement in accordance with its terms. If any party to any
Other Leak-Out Agreement breaches any provision of such Other Leak-Out
Agreement, the Company shall promptly use its best efforts to seek specific
performance of the terms of such Other Leak-Out Agreement.

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that none of the terms offered to any
Other Holder or any Prospectus Purchaser Other Holder with respect to any
restrictions on the sale of Securities substantially in the form of this
Leak-Out Agreement (or any amendment, modification, waiver or release thereof)
(each a “Settlement Document”), is or will be more favorable to such Other
Holder than those of the Holder and this Leak-Out Agreement. If, and whenever on
or after the date hereof, the Company enters into a Settlement Document, then
(i) the Company shall provide notice thereof to the Holder promptly following
the occurrence thereof and (ii) the terms and conditions of this Leak-Out
Agreement shall be, without any further action by the Holder or the Company,
automatically amended and modified in an economically and legally equivalent
manner such that the Holder shall receive the benefit of the more favorable
terms and/or conditions (as the case may be) set forth in such Settlement
Document, provided that upon written notice to the Company at any time the
Holder may elect not to accept the benefit of any such amended or modified term
or condition, in which event the term or condition contained in this Leak-Out
Agreement shall apply to the Holder as it was in effect immediately prior to
such amendment or modification as if such amendment or modification never
occurred with respect to the Holder. The provisions of this paragraph shall
apply similarly and equally to each Settlement Document.

 

[The remainder of the page is intentionally left blank]

 



3

 

 

[Signature Page to INPX Leak-out]

 

  Sincerely,       INPIXON         By:              Name:     Title:

 



Agreed to and Acknowledged:       “HOLDER”       By:            Name:     Title:
 

 

 

4

 

